DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-16 and 18-21 are pending in the instant invention.  According to the Amendments to the Claims, filed April 1, 2020, claims 2-8 and 10-16 were amended, claim 17 was cancelled and claims 18-21 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/077583, filed October 10, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17196408.3, filed October 13, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on August 12, 2021, is acknowledged: a) Group I - claims 1-12, 16 and 18; and b) substituted 1,2,3,5-tetrahydroimidazo[1,2-a]-pyrimidiniumolate of formula (I) - p. 68, Table B, compound no. C-12, shown to the right below, and hereafter referred to as 3-(2-chlorothiazol-5-yl)-1-ethyl-8-methyl-5-oxo-6-phenyl-1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidin-8-ium-7-olate, where Het = -thiazol-5-yl, substituted, at C-2, with Ra, wherein Ra = -Cl; R1 = -CH3; R2 = -Ph; R3 = -CH2CH3; and Z = -a direct bond-.  Claims 1-9 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 13 and 19, directed to a method for controlling invertebrate pests, infestation, or infection by invertebrate pests, comprising contacting the pests,… with a substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolate of the formula (I), or a pesticidal mixture thereof; (ii) claims 14 and 20, directed to a method of protecting plants from attack or infestation by invertebrate pests, comprising contacting the plant, the soil, or water in which the plant is growing with a… substituted 1,2,3,5-tetrahydroimidazo[1,2-a]-pyrimidiniumolate of the formula (I), or a pesticidal mixture thereof; and (iii) claims 15 and 21, directed to a method for protection of plant propagation material, comprising contacting the plant propagation material with a substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolate of the formula (I), or a pesticidal mixture thereof, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on June 17, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 1-16 and 18-21 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) bold-type, underline, and/or upper case formatting; and b) section headings (b-i), where applicable.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidinium-olates of the formula (I).
	The following title is suggested: SUBSTITUTED 1,2,3,5-TETRAHYDROIMIDAZO[1,2-a]PYRIMIDINIUMOLATES FOR COMBATING ANIMAL PESTS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	Het is a 3- to 10-membered heterocyclic ring or a 7- to 11-membered heterocyclic ring system;
	wherein the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system contains 0, 1, 2, 3, or 4 N(Rc)p ring members, 0, 1, or 2 O ring members, or 0, 1, or 2 S ring members;
	wherein 1, 2, or 3 C ring members of the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system are optionally and independently replaced with 1, 2, or 3 ring members independently selected from the group consisting of C(O) and C(S);
	wherein 1 or 2 S ring members of the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system are optionally and independently replaced with 1 or 2 S(O)o(NRb)q ring members; and
	wherein the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system is optionally substituted with 1, 2, 3, 4, or 5 independently selected Ra substituents;

	Z is a direct bond, -C(RaRaa)O-, -C(X1)-, -C(X1)Y1-, -NRb-, -O-, -S(O)m-, or -Y1C(X1)-;
	X1 is NRb, O, or S;
	Y1 is NRc, O, or S;
	R1 is H, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(NRc)Rc, C(NNRbRc)Rc, C(N[NRcC(O)Rb])Rc, C(N[NRcC(O)ORc])Rc, C(NORc)Rc, C(O)Rb, C(O)NRbRc, C(O)OC(O)C1-C4 alkyl, C(O)OC3-C6 cycloalkyl, C(O)O-(saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring), C(S)NRbRc, NRbRc, N(CRbRc), NRcC(O)Rc, NRcC(O)NRbRc, NRcC(O)ORe, NRcS(O)2Rb, NRcS(O)2NRbRc, OC(O)Rc, OC(O)NRbRe, OC(O)ORe, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, cycloalkyl-C7-C14 cycloalkyl, or a saturated, partially unsaturated, or aromatic 3- to 11-membered carbocyclic or heterocyclic ring or ring system;
	wherein the saturated, partially unsaturated, or aromatic 3- to 11-membered heterocyclic ring or ring system contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein 1 or more S ring members of the 3- to 11-membered heterocyclic ring or ring system are optionally and independently oxidized; and
	wherein the C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, cycloalkyl-C7-C14 cycloalkyl, or saturated, partially unsaturated, or aromatic 3- to 11-membered carbocyclic or heterocyclic ring or ring system is optionally substituted with 1, 2, 3, 4, or 5 independently selected Ra substituents;

	R2 is H, halogen, CN, C1-C6 alkyl, alkyl-C7-C10 cycloalkyl, alkyl-(C5-C10 alkylcycloalkyl), C2-C6 alkenyl, C2-C6 alkynyl, cycloalkyl-C7-C14 cycloalkyl, a saturated, partially unsaturated, or aromatic 3- to 10-membered carbocyclic or heterocyclic ring, or a saturated, partially unsaturated, or aromatic 7- to 11-membered carbocyclic or heterocyclic ring system;
	wherein the saturated, partially unsaturated, or aromatic 3- to 10-membered heterocyclic ring or saturated, partially unsaturated, or aromatic 7- to 11-membered heterocyclic ring system contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein 1 or more S ring members of the saturated, partially unsaturated, or aromatic 3- to 10-membered heterocyclic ring or saturated, partially unsaturated, or aromatic 7- to 11-membered heterocyclic ring system are optionally and independently oxidized; and
	wherein the C1-C6 alkyl, alkyl-C7-C10 cycloalkyl, alkyl-(C5-C10 alkylcycloalkyl), C2-C6 alkenyl, C2-C6 alkynyl, C1-C6 alkyl, alkyl-C7-C10 cycloalkyl, alkyl-(C5-C10 alkylcycloalkyl), C2-C6 alkenyl, C2-C6 alkynyl, cycloalkyl-C7-C14 cycloalkyl, a saturated, partially unsaturated, or aromatic 3- to 10-membered carbocyclic or heterocyclic ring, or a saturated, partially unsaturated, or aromatic 7- to 11-membered carbocyclic or heterocyclic ring system is optionally substituted with 1, 2, 3, 4, or 5 independently selected R2a substituents;

	each R2a is independently halogen, CN, NO2, C1-C6 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(NNRbRc)Rb, C(NNRcC(O)OpRc)Rb, C(NOpRb)Rb, C(O)NRbRc, C(O)OpRc, C(S)NRbRc, NRbRc, N(CRbRc), NRbC(NRb)NRbRc, NRbC(O)NRbRc, NRbC(O)OpRe, NRbC(S)NRbRc, NRbN(CRbRc), NRbNRbRc, NRbNRbC(X2)NRbRc, NRbNRbS(O)2NRbRc, NRbS(O)2Rc, NRbS(O)2NRbRc, N[S(O)pRc]Rc, OCN, ORc, OC5-C6 alkyl, OC5-C6 haloalkyl, OC(O)NRbRe, OC(O)OpRe, ONRbRc, ON(CRbRc), OP(X2)(OpRc)Rb, OP(X2)(ORc)2, OS(O)2Rc, OS(O)2NRbRc, P(X2)RbRc, SCN, SF5, S(O)mRb, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;
	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and

	wherein each C1-C6 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, OC5-C6 alkyl, OC5-C6 haloalkyl, and saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected R2aa substituents; or

	two geminal R2a, bound together, optionally form a substituent selected from the group consisting of =CRbRc, =NRc, =NNRcRc, =NORc, =O, and =S;

	R3 is H, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(NRc)Rc, C(NNRbRc)Rc, C(N[NRcC(O)Rb])Rc, C(N[NRcC(O)ORc])Rc, C(NORc)Rc, C(O)Rb, C(O)NRbRc, C(O)OC(O)C1-C4 alkyl, C(O)OC3-C6 cycloalkyl, C(O)O-(saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring), C(S)NRbRc, NRbRc, N(CRbRc), NRcC(O)Rc, NRcC(O)NRbRc, NRcC(O)ORe, NRcS(O)2Rb, NRcS(O)2NRbRc, OC(O)Rc, OC(O)NRbRe, OC(O)ORe, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, cycloalkyl-C7-C14 cycloalkyl, or a saturated, partially unsaturated, or aromatic 3- to 11-membered carbocyclic or heterocyclic ring or ring system;
	wherein the saturated, partially unsaturated, or aromatic 3- to 11-membered heterocyclic ring or ring system contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein 1 or more S ring members of the 3- to 11-membered heterocyclic ring or ring system are optionally and independently oxidized; and
	wherein the C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, cycloalkyl-C7-C14 cycloalkyl, or saturated, partially unsaturated, or aromatic 3- to 11-membered carbocyclic or heterocyclic ring or ring system is optionally substituted with 1, 2, 3, 4, or 5 independently selected Ra substituents;

	each Ra is independently halogen, CN, NO2, C1-C6 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)NRbRc, C(O)OpRc, C(S)NRbRc, NRbRc, NRbC(O)NRbRc, NRbC(O)OpRe, NRbS(O)2Rc, NRbS(O)2NRbRc, N[S(O)pRc]Rc, OCN, ORc, OC5-C6 alkyl, OC5-C6 haloalkyl, OC(O)NRbRe, OC(O)OpRe, OS(O)2Rc, OS(O)2NRbRc, SCN, SF5, S(O)mRb, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;
	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and
	wherein each C1-C6 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, OC5-C6 alkyl, OC5-C6 haloalkyl, and saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Raa substituents; or

	two geminal Ra, bound together, optionally form a substituent selected from the group consisting of =CRbRc, =NRc, =NNRcRc, =NORc, =O, and =S;


	each Rb is independently H, C1-C6 alkyl, C1-C6 haloalkyl, OC1-C6 alkyl, OC1-C6 haloalkyl, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;
	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and
	wherein each C1-C6 alkyl, C1-C6 haloalkyl, OC1-C6 alkyl, OC1-C6 haloalkyl, and saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Raa substituents;

	each Rc is independently H, C1-C4 alkyl, C1-C4 haloalkyl, C(O)C1-C4 alkyl, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;
	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and
	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Raa substituents; or

	two geminal Rb, together with the atom to which they are attached, optionally and independently form a saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring;
	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered heterocyclic ring contains 1 or 2 ring members independently selected from the group consisting of N, N+O-, O, S, S(O), and and S(O)2; and
	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Rbb substituents; or

	two geminal Rb and Rc, together with the atom to which they are attached, optionally and independently form a saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring;
	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered heterocyclic ring contains 1 or 2 ring members independently selected from the group consisting of N, N+O-, O, S, S(O), and and S(O)2; and
	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Rbb substituents; or

	two geminal Rc, together with the atom to which they are attached, optionally and independently form a saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring;
	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered heterocyclic ring contains 1 or 2 ring members independently selected from the group consisting of N, N+O-, O, S, S(O), and and S(O)2; and
	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Rbb substituents; or

	each Rd is independently H, C1-C6 alkyl, alkyl-OC1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, or phenyl;
	wherein each C1-C6 alkyl, alkyl-OC1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, and phenyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents;

	each Re is independently C1-C4 alkyl, C1-C4 haloalkyl, C(O)C1-C4 alkyl, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;
	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and
	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Raa substituents;

	each Raa is independently halogen, C1-C6 alkyl, C1-C6 haloalkyl, OC1-C6 alkyl, or OC1-C6 haloalkyl;

	each Rbb is independently halogen, CN, NO2, C1-C6 alkyl, C1-C6 haloalkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(NNRbRc)Rb, C(NNRcC(O)OpRc)Rb, C(NOpRb)Rb, C(O)NRbRc, C(O)OpRc, C(S)NRbRc, NRbRc, N(CRbRc), NRbC(NRb)NRbRc, NRbC(O)NRbRc, NRbC(O)OpRe, NRbC(S)NRbRc, NRbN(CRbRc), NRbNRbRc, NRbNRbC(X2)NRbRc, NRbNRbS(O)2NRbRc, NRbS(O)2Rc, NRbS(O)2NRbRc, N[S(O)pRc]Rc, OCN, ORc, OC5-C6 alkyl, OC5-C6 haloalkyl, OC(O)NRbRe, OC(O)OpRe, ONRbRc, ON(CRbRc), OP(X2)(OpRc)Rb, OP(X2)(ORc)2, OS(O)2Rc, OS(O)2NRbRc, P(X2)RbRc, SCN, SF5, S(O)mRb, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, or C3-C6 cycloalkyl; or

	two geminal Rbb, bound together, optionally form a substituent selected from the group consisting of =CRbRc, =NRc, =NNRcRc, =NORc, =O, and =S;

	each R2aa is independently halogen, CN, NO2, C1-C6 alkyl, C1-C6 haloalkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(NNRbRc)Rb, C(NNRcC(O)OpRc)Rb, C(NOpRb)Rb, C(O)NRbRc, C(O)OpRc, C(S)NRbRc, NRbRc, N(CRbRc), NRbC(NRb)NRbRc, NRbC(O)NRbRc, NRbC(O)OpRe, NRbC(S)NRbRc, NRbN(CRbRc), NRbNRbRc, NRbNRbC(X2)NRbRc, NRbNRbS(O)2NRbRc, NRbS(O)2Rc, NRbS(O)2NRbRc, N[S(O)pRc]Rc, OCN, ORc, OC5-C6 alkyl, OC5-C6 haloalkyl, OC(O)NRbRe, OC(O)OpRe, ONRbRc, ON(CRbRc), OP(X2)(OpRc)Rb, OP(X2)(ORc)2, OS(O)2Rc, OS(O)2NRbRc, P(X2)RbRc, SCN, SF5, S(O)mRb, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, or C3-C6 cycloalkyl; or

	two geminal R2aa, bound together, optionally form a substituent selected from the group consisting of =CRbRc, =NRc, =NNRcRc, =NORc, =O, and =S;

	each X2 is independently O or S;
	each m is independently 0, 1 or 2;
	each o is independently 0, 1 or 2;
	each p is independently 0 or 1;
	each q is independently 0, 1 or 2;

with the provisos that:

(1)	the sum of o and q is 0, 1 or 2 for the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system of Het; and
(2)	if R2 is halogen or CN, then Z is a direct bond.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R3 is C1-C6 alkyl, CH2-phenyl, C2-C4 alkenyl, C(NRc)Rc, C(NNRbRc)Rc, C(NORc)Rc, C(O)Rb, C(O)NRbRc, C(O)OC(O)C1-C4 alkyl, C(O)OC3-C6 cycloalkyl, C(O)O-(saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring), C(S)NRbRc, S(O)2NRbRc, C3-C6 cycloalkyl, or phenyl;
	wherein the C1-C6 alkyl, CH2-phenyl, C2-C4 alkenyl, C3-C6 cycloalkyl, or phenyl is optionally substituted with 1, 2, 3, 4, or 5 independently selected Ra substituents; and

	each Ra is independently halogen or C1-C4 alkyl.

	Appropriate correction is required.


	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein Z is a direct bond.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:
	R2 is a saturated, partially unsaturated, or aromatic 5- or 6-membered carbocyclic or heterocyclic ring;
	wherein the saturated, partially unsaturated, or aromatic 5- or 6-membered carbocyclic or heterocyclic ring contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;
	wherein 1 or more S ring members of the saturated, partially unsaturated, or aromatic 5- or 6-membered carbocyclic or heterocyclic ring are optionally and independently oxidized; and
	wherein the saturated, partially unsaturated, or aromatic 5- or 6-membered carbocyclic or heterocyclic ring is optionally substituted with 1, 2, 3, 4, or 5 independently selected R2a substituents;

	each R2a is independently halogen, C1-C6 haloalkyl, C(O)NRbRc, C(O)ORc, ORc, phenyl, or pyridyl;
	wherein each phenyl or pyridyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected R2aa substituents;

	each R2aa is independently halogen, C1-C6 haloalkyl, or OC1-C6 alkyl;

	each Rb is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or C3-C6 cycloalkyl; and

	each Rc is independently H, C1-C4 alkyl, or C1-C4 haloalkyl; or

	two geminal Rb and Rc, together with the atom to which they are attached, optionally and independently form a saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring;
	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered heterocyclic ring contains 1 or 2 ring members independently selected from the group consisting of N, N+O-, O, S, S(O), and and S(O)2; and

	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Rbb substituents.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is phenyl;
	wherein the phenyl is optionally substituted with 1, 2, 3, 4, or 5 independently selected R2a substituents.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Het is D-2, D-9, or D-27:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 D-2, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 D-9, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 D-27,
	wherein:
	each Ra is independently halogen, C1-C4 haloalkyl, OC1-C4 alkyl, SC1-C4 alkyl, or phenyl;
	n is 0, 1 or 2; and
	# is the point of attachment to the remainder of formula (I).

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 6, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:

	each Ra is independently halogen; and
	n is 0.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein R1 is C1-C4 alkyl, CH2-phenyl, C1-C4 haloalkyl, C2-C4 alkenyl, C3-C6 cycloalkyl, or phenyl.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Het is D-1, D-2, D-9, or D-27:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 D-1, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 D-2, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 D-9, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 D-27,
	wherein:
	Ra is halogen, C1-C4 haloalkyl, OC1-C4 alkyl, SC1-C4 alkyl, or phenyl;
	n is 1; and
	# is the point of attachment to the remainder of formula (I);

	Z is a direct bond;
	R1 is C1-C4 alkyl or CH2-phenyl;
	R2 is CH2-phenyl, CH(CH3)-phenyl, or phenyl;
	wherein the phenyl is optionally substituted with 1, 2, 3, 4, or 5 independently selected R2a substituents;

	each R2a is independently halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, OC1-C3 alkyl, or OC1-C3 haloalkyl; and
	R3 is C1-C3 alkyl or C(O)OC1-C4 alkyl.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound has formula (I-R):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(I-R)
or an agriculturally or veterinary acceptable salt or tautomer thereof.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
11.	A pesticidal mixture comprising a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, and an additional agrochemically active ingredient.

22.	The pesticidal mixture according to claim 11, wherein the additional agrochemically active ingredient is a pesticide.

23.	The pesticidal mixture according to claim 22, wherein the pesticide is an insecticide or a fungicide.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	An agrochemical or veterinary composition comprising a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, and an agriculturally or veterinary acceptable carrier or diluent.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for controlling invertebrate pests, infestation by invertebrate pests, or infection by invertebrate pests, wherein the method comprises contacting the pests, their food supply, their habit, their breeding grounds, or their locus with a pesticidally effective amount of a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for protecting plants from attack by invertebrate pests or infestation by invertebrate pests, wherein the method comprises contacting the plant, the soil in which the plant is growing, or the water in which the plant is growing with a pesticidally effective amount of a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for protection of plant propagation material, wherein the method comprises contacting the plant propagation material with a pesticidally effective amount of a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.


	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation(s):
	A seed comprising a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
	The pesticidal mixture according to claim 11, wherein the pesticidal mixture further comprises an agriculturally or veterinary acceptable liquid carrier or solid carrier.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for controlling invertebrate pests, infestation by invertebrate pests, or infection by invertebrate pests, wherein the method comprises contacting the pests, their food supply, their habit, their breeding grounds, or their locus with a pesticidally effective amount of a pesticidal mixture according to claim 11.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for protecting plants from attack by invertebrate pests or infestation by invertebrate pests, wherein the method comprises contacting the plant, the soil in which the plant is growing, or the water in which the plant is growing with a pesticidally effective amount of a pesticidal mixture according to claim 11.

	Appropriate correction is required.


	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for protection of plant propagation material, wherein the method comprises contacting the plant propagation material with a pesticidally effective amount of a pesticidal mixture according to claim 11.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

N-oxides of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I)

	Claim 1 is rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I), does not reasonably provide enablement for N-oxides of substituted 1,2,3,5-tetrahydroimidazo-[1,2-a]pyrimidiniumolates of the formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with this claim.  N-oxides of substituted 1,2,3,5-tetrahydro-imidazo[1,2-a]pyrimidiniumolates of the formula (I), as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use N-oxides of substituted 1,2,3,5-tetrahydro-imidazo[1,2-a]pyrimidiniumolates of the formula (I).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claim includes substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I), shown to the right below, as well as the myriad of potential N-oxides formulated from these substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I), shown to the right, respectively; 

(b)	Nature of the invention - the nature of the invention is evaluation of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I), shown to the right above, and/or an N-oxide thereof, and the pharmacokinetic behavior of these substances as pesticides;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/072906 provides a synthesis of the instantly recited substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I) {Dickhaut, et al. WO 19/072906, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s N-oxides of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]-pyrimidiniumolates of the formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of the Synthesis Example and/or Table B, on pages 64-73 of the instant specification, and Dickhaut, et al. in WO 19/072906, whether the instantly recited N-oxides of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I), are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of N-oxides of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I) {Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface}:

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using N-oxides of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I);

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted 1,2,3,5-tetrahydroimidazo[1,2-a]-pyrimidiniumolates of the formula (I); however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited N-oxides of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I).  The specification lacks working examples of N-oxides of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, or an N-oxide thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited N-oxides of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]-pyrimidiniumolates of the formula (I).  Thus, it is unclear, based on the guidance provided by the specification, whether an N-oxide of a substituted 1,2,3,5-tetrahydro-imidazo[1,2-a]pyrimidiniumolate of the formula (I), such as 3-(2-chlorothiazol-5-yl)-1-ethyl-8-methyl-7-oxido-5-oxo-6-phenyl-1,2,3,5-tetrahydro-4H-imidazo[1,2-a]-pyrimidin-8-ium 4-oxide, shown to the left above, is either synthetically feasible or possesses utility as a pesticide.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using N-oxides of substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I), is clearly justified.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-8, 10-12, 16 and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations (1) C(O)Rb and optionally substituted saturated, partially unsaturated, or aromatic 3- to 11-membered carbocyclic or heterocyclic ring or ring system, with regard to R1 and R3; (2) optionally substituted C1-C6 alkyl and optionally substituted saturated, partially unsaturated, or aromatic 3- to 10-membered carbocyclic or heterocyclic ring or ring system, with regard to R2; (3) optionally substituted C1-C6 alkyl, ORc, and saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring or ring system, with regard to R1, R3, Ra and R2a; (4) saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring or ring system, with regard to Rc and Re; (5) ORc, with regard to Rbb and R2aa, respectively, and the claim also recites (1) C(O)ORe, C3-C10 cycloalkyl, cycloalkyl-C3-C6 cycloalkyl, and C4-C10 cycloalkenyl, with regard to R1 and R3; (2) alkyl-C4-C10 cycloalkyl, C3-C10 cycloalkyl, cycloalkyl-C4-C10 alkyl, cycloalkyl-C6-C14 cycloalkyl, and C3-C6 cycloalkenyl, with regard to R2; (3) C1-C6 haloalkyl, OC1-C6 alkyl, OC1-C4 haloalkyl, and C3-C6 cycloalkyl, with regard to R1, R3, Ra and R2a; (4) C1-C6 cycloalkyl, with regard to Rc and Re; (5) OC1-C6 alkyl and OC1-C4 haloalkyl, with regard to Rbb and R2aa, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1-8, 10-12, 16 and 18 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claims 1 and 4 independently recite the limitation, C1-C6 cycloalkyl, with regard to Rb, Rc and Re, respectively, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolate of the formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I), an essential portion of the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1-8, 10-12, 16 and 18 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, S(O)2NRb(=O)NRbRc, with respect to R2a, Rbb and R2aa, respectively where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolate of the formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I), an essential portion of the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 2 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 2 recites the broad limitation, R3 is C1-C6 alkyl, C1-C6 haloalkyl, C3-C6 cycloalkyl, C2-C4 alkenyl, phenyl, or benzyl, which groups are unsubstituted, partially, or fully substituted with halogen or C1-C4 alkyl; or C(=O)Rb, C(=O)ORe, C(=O)NRbRc, C(=S)NRbRc, SO2NRbRc, C(=NRc)Rc, C(=NORc)Rc, or C(=NNRbRc)Rc, and the claim also recites R3 is C1-C4 alkyl, C1-C4 haloalkyl, C2-C4 alkenyl, C2-C4 haloalkenyl, C(=O)NRbRc, or C(=O)ORe, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.

	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 4 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 4 recites the limitation, Compounds of formula (I) according to claim 1, wherein… Rc is each independently… C1-C6 alkyl, C1-C6 halo-alkyl, C1-C6 alkoxy, or C1-C4 haloalkoxy.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I).  According to claim 1, Rc is not recited as either C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 alkoxy, or C1-C4 haloalkoxy, with respect to the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 8 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 8 recites the broad limitation, R1 is C1-C4 alkyl, C1-C4 haloalkyl, C3-C6 cycloalkyl, C2-C4 alkenyl, phenyl, or benzyl, and the claim also recites R1 is C1-C4 alkyl, C1-C4 haloalkyl, C3-C6 cycloalkyl, or C2-C4 alkenyl, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 9 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 9 recites the limitation, Compounds of formula (I) according to claim 1, wherein… R2 is… O-CH2-phenyl.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted 1,2,3,5-tetrahydro-imidazo[1,2-a]pyrimidiniumolates of the formula (I).  According to claim 1, R2 is not recited as O-CH2-phenyl, with respect to the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidinium-olates of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 11 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 11 recites the broad limitations, (1) another agrochemically active ingredient; and (2) a pesticide, respectively, and the claim also recites (1) a pesticide; and (2) an insecticide and/or fungicide, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624